HOOD, Judge.
This is a companion suit to the case of Lincombe v. State Farm Mutual Automo*927bile Insurance Company et al., 166 So.2d 920, which is being decided by us on this date. The issues presented in both of these actions are identical and the suits have been consolidated for the purpose of trial and appeal.
For the reasons assigned in the Lincombe case, that portion of the judgment appealed from which dismisses this suit with prejudice as to Travelers Insurance Company is reversed. In all other respects the judgment appealed from is affirmed, and the case is remanded to the district court for further proceedings consistent with the views which we expressed in the Lincombe suit. The costs of this appeal are assessed to Travelers Insurance Company, the defendant-appellee.
Reversed in part; affirmed in part; and remanded.